            Case 1:19-cv-00495-LGS Document 51 Filed 02/05/21 Page 1 of 1



                                                                  The application is GRANTED. The pre-
                                                                  motion conference scheduled for February
                                                                  11, 2021, (Dkt. No. 49) is ADJOURNED to
                                                                  March 4, 2021, at 10:40 a.m. The
                                                                  conference will be telephonic and will occur
                                             February 4, 2021
                                                                  on the following conference line:
VIA ECF                                                           888-363-4749, access code: 5583333. The
                                                                  time of the conference is approximate, but
Hon. Lorna G. Schofield, District Judge                           the parties shall be prepared to begin at the
United States District Court, Southern District of New York       scheduled time.
Thurgood Marshall United States Courthouse
40 Foley Square                                                   Dated: February 5, 2021
New York, NY 10007
                                                                         New York, New York
Re:      Paysafe Partners LP. v. Merchant Payment Group, LLC No. 1:19-cv-00495-LGS


Your Honor,

       This firm represents non-party Irving Langer in the above-referenced action. Mr. Langer
respectfully requests that the pre-motion conference set for February 11, 2021 (ECF No. 49), be
rescheduled due to a scheduling conflict it presents for counsel. Specifically, the undersigned is
scheduled to be in a mediation before a United States Magistrate Judge in the U.S. District
Court for the District of Massachusetts, on February 11, 2021, for the duration of the day.

        Accordingly, Mr. Langer has conferred with Plaintiff’s counsel as to availability and
respectfully requests that the Court reschedule the pre-motion conference to any of February 15
or 16, 2021, or at a time as soon as possible thereafter at the Court’s convenience. Counsel for
Paysafe has confirmed their availability for these dates, and consents to rescheduling the pre-
motion conference. For the Court’s awareness, counsel for Mr. Langer is unavailable from
February 17 – March 3, or on March 10, 11, 17, and 24.

        Please feel free to contact our office with any concerns. Thank you for Your Honor’s
attention to this matter.



                                             Sincerely,



                                             Colin R. Hagan


cc:      Richard Schoenstein, Esq., Tarter Krinsky & Drogin LLP
         Joel H. Rosner, Esq., Tarter Krinsky & Drogin LLP

Hon. Lorna G. Schofield 02 04 21
